DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 10 SEPTEMBER 2019.  The claim set considered is the one with status identifier to the claims.  Claims 1-24 are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  In the 2nd to last line of the claim, ‘BSA’ should be offset by parenthesis so that it reads (BSA).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "first and second heaters".  There is insufficient antecedent basis for this limitation in the claim.
Heaters are not yet positively claimed. 
Claim 24 recites the limitation "wherein the sample inlet, buffer inlet and elution outlet" and  "wherein the sample outlet, buffer outlet and elution inlet".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by O’SHAUGHNESSY, US Publication No. 2011/0097215 A1, submitted on the Information Disclosure Statement on 10 SEPTEMBER 2019; US Patent Application Publications, Cite No. 2.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference O’SHAUGHNESSY discloses a microfluidic device having a cavity defining microfluidic volume, Figure 1, 2, and 4, comprising: a mesh provided in the cavity, Figure 1, 2 and 4, electroosmotic membrane or filter 10, [0021], the mesh having a plurality of apertures and an outer surface, Figure 1, 2 and 4, electroosmotic membrane or filter 10 formed from fibers 12, [0021]; the mesh arranged in a layered configuration, Figure 2 and 4, layered configuration of electrode 18/membrane 10/electrode 20, [0021], with the apertures of adjacent layers offset with respect to one another to define a plurality of circuitous pathways therethrough; the outer surface of the mesh having a functionalizing material applied thereto, abstract, fibers may be functionalized, [0022, 0052], membrane is functionalized.
Additional Disclosures Included are: Claim 3: wherein the microfluidic device of claim 1, wherein the mesh is formed into a spiral to form the layered configuration.; Claim 4: wherein the microfluidic device of claim 1, wherein a plurality of meshes are provided in the cavity to form the layered configuration, Figure 2 and 4.; Claim 5: wherein the microfluidic device of claim 4, further comprising a plurality of groups of meshes, each group of meshes have a different functionalizing material applied thereto, Figure 2 and 4, [0022, 0027, 0052].; Claim 6: wherein the microfluidic device of claim 4, wherein the plurality of meshes is comprised of a first mesh having a first pitch and a first aperture size, and a second mesh having a second pitch and a second aperture size, wherein the first and second meshes are interleaved, [0022, 0026, 0027].; Claim 7: Claim 8: wherein the microfluidic device of claim 4, wherein each mesh comprises a plurality of apertures having a ranges of sizes and shapes, [0027].; Claim 9: wherein the microfluidic device of claim 4, wherein the apertures in each mesh are arranged in a grid, whereby the grid of one mesh is rotated with respect to the grid of an adjacent mesh, Figure 2 and 4.; Claim 10: wherein the microfluidic device of claim 4, wherein the plurality of meshes is formed into a stack, Figure 2, [0027], two, three, or more…stacked on top of each other.; Claim 11: wherein the microfluidic device of claim 10, further comprising a plurality of stacks, the stacks being held apart by spacing elements provided between the stacks, [0027].; Claim 12: wherein the microfluidic device of claim 11, wherein each stack comprises at least 15 meshes, [0027].; Claim 17: wherein the microfluidic device of claim 1, further comprising: first and second manifold blocks; a body provided between the manifold blocks, the cavity being provided in the body; at least two inlets and at least two outlets provided in the manifold blocks, the inlets and outlets being in fluid communication with the cavity via microfluidic pathways, Figure 1, [0021-0025].; Claim 21: wherein the microfluidic device of claim 17, wherein the manifold block includes at least one sensor integrated therein, Figure 1, [0057, 0058], flow sensor.
Claims 1, 2, 13, 18, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by BERTHELOT, US Publication No. 2014/0349279 A1, submitted on the Information Disclosure Statement on 10 SEPTEMBER 2019; US Patent Application Publications, Cite No. 3.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference BERTHELOT discloses a microfluidic device having a cavity defining microfluidic volume, Figure 1, Claim 20, comprising: a mesh provided in the cavity, [0058, 0059], Claim 22, the mesh having a plurality of apertures and an outer surface, [0058, 0059]; the mesh arranged in a layered configuration with the apertures of adjacent layers offset with respect to one another to define a plurality of circuitous pathways therethrough, Figure 3, Claim 20; the outer surface of the mesh having a functionalizing material applied thereto, [0059-0061], Claim 22, 23.
Additional Disclosures Included are: Claim 2: wherein the microfluidic device of claim 1, wherein a ratio of a surface area of the outer surface of the mesh to the microfluidic volume is in the region of 20-4000 mm-1, [0145]; Claim 13: wherein the microfluidic device of claim 1, wherein the cavity defines a microfluidic volume of 5-500 L, [0145].; Claim 18: wherein the microfluidic device of claim 17, further comprising heating means provided adjacent to the cavity, [0009, 0020].; Claim 19: wherein the microfluidic device of claim 18, wherein the heating means comprises first and second heaters provided in the first and second manifold blocks, respectively, each heater having a corresponding heating plate provided in the first and second manifold blocks, the heating plates being in thermal contact with the body, [0020].; Claim 23: wherein the microfluidic device of claim 17, wherein first and second heaters are also aligned, the inlet and outlet pairs and the heaters arranged to form the sequence sample pair, buffer pair, heaters, and elution, [0020].
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by MITTAL, WO 2013/028848 A1, submitted on the Information Disclosure Statement on 10 SEPTEMBER 2019; Foreign Patent Documents Cite No. 5.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference MITTAL discloses a microfluidic device having a cavity defining microfluidic volume, page 2 line 11-24, comprising: a mesh provided in the cavity, the mesh having a plurality of apertures and an outer surface, Claim 1, page 2line 11-24; the mesh arranged in a layered configuration with the apertures of adjacent layers offset with respect to one another to define a plurality of circuitous pathways therethrough, page 18 line 28-page 19 line 17; the outer surface of the mesh having a functionalizing material applied thereto, page 19 line 27-28.
Additional Disclosures Included are: Claim 14: wherein the microfluidic device of claim 1, wherein the functionalizing material comprises a coupling agent comprising at least one of catechols and gallates and derivatives thereof functionalized with moieties comprising PEG, hydrocarbon chains including stearyl gallate, and functionalized with groups that that will react with antigens including peptide epitopes, aptamers and antibodies synthesized using recombinant protein expression in Escherichia coli, antibodies attached to the coupling agents via an epoxy groups or other groups used for binding to amino acids, page 2 line 11-15, page 7 line 22-24.
Allowable Subject Matter
Claims 15, 16, 20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim language cited in each of the above mentioned objected claims is not found or suggested in the prior art.  The language directed at where the functionalizing material comprising: a copolymer synthesized using DOPA and dopamine derivatives or self-ordering materials including at least one of lipids and liquid crystals is not found or suggested in the prior art.  While mesh, filter or membranes are known in the art to be functionalized, impregnated, or have capture 
In addition, the language recited in Claim 20, which includes one of the inlet and the outlet in each pair provided in the first manifold block and the other provided in the second manifold block, the inlet and the outlet in each pair being aligned, the body being movable between each aligned pair is not found or suggested in the prior art.  The closest prior art teaching the manifolds with inlets and outlets is taught by O’SHAUGHNESSY, but each manifold does not teach each pair in the first manifold block and the other provided in the second manifold block.  Claims 22 and 24 depend of Claim 20.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,928,880 to WILDING teaches a microfluidic device with a separation with a pair of inlet and outlet, however, each pair of inlet/outlet is not located in separate manifolds.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797